Exhibit 10.9

 

AGREEMENT FOR GUARANTEED MAXIMUM PRICE

CONSTRUCTION SERVICES

 

CHANGE ORDER

 

30 December 2004

 

Project: Wynn Las Vegas

  Change Order No.: 7

“Contractor”:

 

MARNELL CORRAO ASSOCIATES, INC.

222 Via Marnell Way

Las Vegas, Nevada 89119

 

“Owner”:

 

WYNN LAS VEGAS, LLC

3131 Las Vegas Boulevard So.

Las Vegas, Nevada 89109

 

That certain Agreement for Guaranteed Maximum Price Construction Services
between Owner and Contractor for Wynn Las Vegas (“Project”) dated as of June 4,
2002 (“Contract”) is hereby modified as follows:

 

1. SCOPE OF WORK

 

The Scope of Work associated with Change Order No. 7 is detailed in the
following Change Order narrative by project area. It should be noted that the
Owner generally agrees with the Scope of the Work but reserves the right to
perform a detailed audit of the Change Order documentation pursuant to the terms
of this Agreement. Subsequent adjustments, if any, will be credited to the Cost
of the Work:

 

  A. Highrise Revisions

 

  1. Revised Machine Roof Steel

 

Provide added and modified steel at the machine room roof at the tower roof
level. All work shall be completed in accordance with Butler Ashworth
Architect’s Highrise drawing revisions dated 12 April 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 70102-43 dated 15 October 2004, $33,970.



--------------------------------------------------------------------------------

  2. Added Platform for Window Washing Stage Access

 

Provide structural detailing, fabrication and erection of added platform for
rooftop window washing stage access. All work shall be completed in accordance
with Butler Ashworth Architects’ structural drawings dated 15 July 2004, 21 July
2004 and item No. 346 of the Project Meeting Minutes.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 70102-44 dated 6 October 2004, $262,000.

 

  4. Roof Access Ladders

 

Provide five (5) added roof ladders for access to high roof areas and perimeter
catwalk for window washing stages. All work shall be completed in accordance
with Lochsa Engineering sketches LESK54 thru LESK66 dated 10 September 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 70102-45 dated 15 November 2004, as modified and agreed upon 21
December 2004, $108,618.

 

  5. Catwalk Level Added Staging Rooms

 

Provide framing, drywall, doors, frames and hardware for catwalk level staging
rooms at stair Nos. 1 – 3. All work shall be completed in accordance with Butler
Ashworth Architects’ NOC HR037 dated 30 June 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 70102-55 dated 15 October 2004, $7,927.

 

  6. Sorting Golden Beach Marble

 

Provide labor to related to the sorting, re-packaging and stocking of Tower
guestroom marble due to color shade variation and edge chipping on floors 25,
26, 27 and 28. All work is in accordance with WDD Field Directive of 3 March
2004 and 3 May 2004 letter to MCA.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 70102-35 dated 23 June 2004 as modified and agreed upon, $67,136.

 

- 2 -



--------------------------------------------------------------------------------

  7. Repair Damaged/Broken Marble Material

 

Reimbursement to T. Nickolas for repairs to damaged and broken marble materials
as itemized on T. Nickolas broken material logs from 14 November 2003 through 17
June 2004. All work in accordance with WDD field direction in support of the
project schedule.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 70102-37 dated 22 September 2004, $88,652.

 

  8. Repairing Damaged/Broken Marble Material

 

Reimbursement to T. Nickolas for repairs to damaged and broken marble materials
as itemized on T. Nickolas broken material logs from 22 June 2004 through 10
November 2004. All work in accordance with WDD field direction in support of the
project schedule.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 70102-38 dated 23 November 2004, $55,519.

 

  B. Lowrise Area 1

 

  1. Control Valves for Gas Meters

 

Provide 16” control valves for the gas meters for the central plant boilers. All
work shall be completed in accordance with WDD direction.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71102-02 dated 22 October 2004, $32,660.

 

  2. Electrical Revisions per 6/28/04 Drawings

 

Provide door wiring revisions and related electrical changes and power to trash
compactors provided by Owner’s vendor. All work shall be completed in accordance
with Butler Ashworth Architects’ revised electrical drawings dated 28 June 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71102-10 dated 8 November 2004, $61,846.

 

- 3 -



--------------------------------------------------------------------------------

  3. Employee Entrance Canopy

 

Provide foundations, concrete walkway, 260 lf of awning structure, wall panel
system, fire sprinkler and electrical/lighting work. All work shall be completed
in accordance with Butler Ashworth Architects design criteria as issued 10/20/04
including subsequent clarification sketches issued in support of Arup report
dated 12/10/04.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71102-16 dated 17 December 2004 as modified and agreed upon to
reflect reduced lighting scope 22 December 2004, $186,233.

 

  4. Removable Patio Railing

 

Provide removable aluminum railing, in lieu of steel railing, along the Grand
Patio due to weight concern. All work shall be completed per WDD field
direction.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71102-13 dated 30 November 2004, $6,524.

 

  5. Mail Room Mechanical Emergency Shunt

 

Provide electrical work for the installation of an emergency mechanical system
shut-off switch in the Mail Room. All work shall be completed in accordance with
Butler Ashworth Architects’ revised sketches dated 10 December 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71102-15 dated 17 December 2004, $3,868.

 

  C. Lowrise – Area 2

 

  1. Relocate Mechanical Piping

 

Relocate existing mechanical piping from the mezzanine level to the Casino Level
due to equipment conflicts. All work shall be completed in accordance with
Butler Ashworth Architects NOC LR-2-107 dated 27 August 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. LR-2-107 dated 12 September 2004, $32,429.

 

- 4 -



--------------------------------------------------------------------------------

  2. Relocate Mechanical Mains

 

Relocation of the existing piping mains to accommodate the reorientation of PCH
coils. All work shall be completed in accordance with Butler Ashworth
Architects’ revised mechanical drawings LR-S-2-MPZ.05 dated 1 June 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71202-7/1/04 dated 1 July 2004, $72,598.

 

  3. Casino Linear Diffuser Modifications

 

Change 8’ linear diffusers to 44” due to curvature of adjacent millwork. Provide
non-functional linear diffuser infill between the 44” diffusers for aesthetic
purposes. All work shall be completed in accordance with verbal direction
provided during a field review meeting by WDD.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71202-05 Rev. 1 dated 9 July 2004, $89,968.

 

  4. Performance Lounge Redesign

 

Provide all additional work related to the modification of the existing
Performance Lounge design into an Ultra Lounge concept. All work shall be
completed in accordance with revised Butler Ashworth Architects’ and WDD
Interior Design drawings dated 1 June and 28 June 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Revised Change
Proposal Request No. 71202-12 dated 30 December 2004, $1,004,987.

 

  5. Revisions per 28 June 2004 Drawings

 

Provide framing, drywall, plumbing, mechanical piping, fan coil units, sheet
metal, electrical and lighting work in the Performance lounge raised floor area
and patio, Mezzanine Level, Casino Level, Spa Level. All work shall be completed
in accordance with Butler Ashworth Architects’ and WDD Interiors drawing
revisions dated 28 June 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71202-15 dated 15 November 2004, $477,199.

 

- 5 -



--------------------------------------------------------------------------------

  6. Spa and W. Ink Pen / Sunglasses Store Mechanical, Plumbing and Electrical
Revisions

 

Provide all work related to base building modifications associated with revised
operational program including but not necessarily limited to added fire
sprinklers and piping for the Spa Tanning Room; install piping and connections
to fan coil unit serving the pen and sunglasses store; install fan coil unit and
associated ductwork in pen and sunglasses store; miscellaneous mechanical and
ductwork changes at the Spa Level and restrooms. All work shall be in accordance
with Butler Ashworth architects’ revised mechanical, plumbing and electrical
drawings dated 26 August 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71202-17 dated 15 November 2004, $127,778.

 

  7. Electrical Revisions

 

Provide lighting revisions in the Race & Sports Book, added dryers in the Spa
and re-circuiting of Spa exhaust fans. All work shall be completed in accordance
with Butler Ashworth Architects’ revised electrical drawings dated 20 September
2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.71202-18 as revised and agreed upon per MCA letter of 23 December
2004, $10,000.

 

  8. KHS&S Extra Work

 

Provide framing, drywall, taping and sealing work. All work shall be completed
in accordance with Butler Ashworth Architects’ NOC’s, Design Change Directives,
Clark County Building Department Notifications and Architectural Directives
issued between 28 June and 16 October 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.71202-24 dated 21 December 2004, $615,082.

 

  9. Cancellation of Sound Attenuated Ceilings at Mechanical Rooms

 

De-mobilization and materials cost for the cancelled sound attenuated ceiling
added per Butler Ashworth Architects’ drawing LR-M2A3.03. The ceilings were
canceled on 1 June 2004 pursuant to a conversation between Perry Eiman of MCA
and Todd Nisbet of WDD. Approved cost for portion of Work that was completed and
associated re-stocking fees for isolation hangers.

 

- 6 -



--------------------------------------------------------------------------------

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71202-25 dated 21 December 2004, $17,185.

 

  10. Bombard Electrical Extra Work Ticket Revisions

 

Provide miscellaneous extra electrical work. All work shall be completed in
accordance with Butler Ashworth Architects’ NOC’s, Design Change Directives,
Clark County Building Department Notifications and Architectural Directives
issued between 28 June and 26 September 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.71202-26 dated 27 December 2004, $492,800.

 

  D. Lowrise – Area 3

 

  1. Nightclub Budget Validation

 

Reconcile Contractors Interior Budget with Exhibit F pursuant to the terms of
the Agreement. Provide millwork, stone, glass & glazing, ornamental metals,
decorative doors, acoustical panels, specialty lighting and decorative concrete
work. All work shall be completed in accordance with WDD Interior’s drawings
dated 23 August 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71302-06 dated 19 November 2004 as modified and agreed upon
12/30/04, $906,636.

 

  2. Architectural, Structural and MP&E Revisions

 

Provide excavation, structural steel, framing, drywall, plumbing, mechanical and
electrical work. All work shall be completed in accordance with Butler Ashworth
Architects’ NOC dated through 28 June 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71302-08 dated 19 November 2004 as supplemented 12/21/04,
$2,423,778.

 

  3. Architectural, Structural and MP&E Revisions

 

Provide architectural, structural, millwork, glass & glazing, framing, drywall,
plumbing, mechanical, lighting and electrical work. All work shall be completed
in accordance with Butler Ashworth Architects’ drawings and NOC’s dated through
23 August 2004.

 

- 7 -



--------------------------------------------------------------------------------

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.71302-09 as modified through revision 2 dated 29 December 2004,
$1,825,345.

 

  4. Architectural and MP&E Revisions

 

Provide millwork, framing, drywall, plumbing, mechanical and electrical work.
All work shall be completed in accordance with Butler Ashworth Architects’
drawings and NOC’s dated through 27 September 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.71302-10 as modified through revision 1 dated 29 December 2004,
$362,012.

 

  5. Japanese Teppanyaki Hood Support Provisions

 

Provide the revised structural support for the Japanese Teppanyaki Hoods. All
work shall be completed in accordance with WDD Interiors NOC No. LR3-294 and
LR3-313 dated 22 November and 07 December 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71302-16R as modified through revision 1 dated 29 December 2004,
$97,930.

 

  6. Cased Wall Openings @ Auberge Bouloud

 

Provide four (4) openings and millwork casings with special finish in exterior
wall of restaurant to provide view into bar area. All work shall be completed in
accordance with Jeffrey Beers correspondence dated 18 November 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71302-17 dated 28 December 2004, $11,801.

 

  E. Lowrise – Area 4

 

  1. Baccarat Budget Validation

 

Reconcile Contractors Interior Budget with Exhibit F pursuant to the terms of
the Agreement. Provide ornamental metals, millwork, glass & glazing, toilet
partitions & accessories, stone installation and decorative lighting work. All
work shall be completed in accordance with Avery Brooks and Associates interior
design drawings dated 25 August 2004.

 

- 8 -



--------------------------------------------------------------------------------

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71402-09 dated 23 December 2004 as modified and agreed upon
12/30/04, $401,237.

 

Increase to Owner Controlled Contingency. Increase Owner Controlled Contingency
per MCA Change Proposal Request No71402-09 dated 23 December 2004 as modified
and agreed upon 12/30/04, $401,237.

 

  2. Structural, Architectural, Interiors and MP&E Revisions

 

Provide structural steel support for trellis at Grande Cafe, upgraded finishes
at corridor between North Promenade and High Limit Area, millwork changes at
Hotel Sales and Catering, framing, drywall, EIFS, plumbing, mechanical and
electrical work. All work shall be completed in accordance with Butler Ashworth
Architects’ drawing revisions dated 28 June 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.71402-06 dated 17 November 2004, $2,227,206.

 

  3. Structural, Architectural, Interiors and MP&E Revisions

 

Provide structural and miscellaneous steel at Clubhouse Trellis and Staff
Dining, millwork POS station at Fine Watches, framing, drywall, EIFS to
accommodate changed window openings at Grande Cafe, quarry tile, plumbing,
mechanical linear diffuser change at Fine Watches and electrical underground
conduit work at Fairway Villas. All work shall be completed in accordance with
Butler Ashworth Architects’ post 28 June drawings and NOC’s dated 22 November
2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.71402-07 dated 22 November 2004, $1,056,815.

 

  4. Architectural and MP&E Revisions

 

Provide added framing, expansion joint covers, drywall finish and EIFS additions
at Clubhouse, Staff Dining and Ferrari; McKeon fire doors for Showroom
Promenade, added operable partition at Training Rooms and related plumbing,
mechanical and electrical and lighting change work. All work shall be completed
in accordance with Butler Ashworth Architects’ drawing revisions dated 07
September 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.71402-10 dated 21 December 2004, $1,304,852.

 

- 9 -



--------------------------------------------------------------------------------

  5. Architectural and Electrical Revisions

 

Provide added millwork frames, framing, drywall, and electrical work for added
Sports Tickers. All work shall be completed in accordance with Butler Ashworth
Architects’ drawing revisions dated 20 September 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.71402-11 dated 22 December 2004, $10,395.

 

  F. Pool Area

 

  1. Added Lighting in Pool Area

 

Provide added lighting and AV devices at Pool Area. Work to be in accordance
with Butler Ashworth architects’ revised lighting plans dated 28 June 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.71502-03 dated 15 November 2004, $257,303.

 

  2. Electrical Revisions

 

Provide all electrical work related to providing one-foot candle at all Lowrise
exit paths through pool area and misc. electrical for cabanas. All work shall be
completed in accordance with Butler Ashworth Architects’ revised electrical
drawings dated 19 August 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.71502-04 dated 15 November 2004, $61,389.

 

  3. Pool Bar Column

 

Provide a larger column surround to enclose the structural I-beam column and
provide adequate utility chase clearance. All work shall be completed in
accordance with Butler Ashworth Architects’ NOC LR-235-173 dated 14 December
2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.71502-05 dated 15 December 2004, $7,740.

 

- 10 -



--------------------------------------------------------------------------------

  G. Villas

 

  1. Lighting in Villa Showers

 

Provide LED light fixtures for 17 ea. showers in lieu of the originally
specified fluorescent tube fixtures. All work shall be completed in accordance
with WDD Interiors revised details and Brad Bouch directive dated 23 November
2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 70802-05 dated 13 December 2004, $90,955.

 

  2. Mechanical and Plumbing Revisions

 

Provide mechanical and plumbing revisions to Lowrise Villas. All work shall be
completed in accordance with Butler Ashworth Architects’ revised mechanical and
plumbing drawings dated 28 June 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 70802-02 dated 15 November 2004, $98,617.

 

  H. Fairway Villas

 

  1. Marble Faced Tub Access Panels

 

Provide 36 ea. tub access panels with marble facing. All work shall be completed
in accordance with WDD Interiors NOC FV ID.028 dated 21 July 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 70902-02 dated 29 October 2004, $75,563.

 

  2. Closet Louvered Access Panels

 

Provide louvered access panels in His and Her closets in all 2-bedroom suites.
All work shall be completed in accordance with WDD Interiors design sketch dated
12 November 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 70902-10 dated 06 December 2004, $9,651.

 

- 11 -



--------------------------------------------------------------------------------

  3. Electrical Revisions

 

Provide electrical revisions in all Fairway Villas rooms. All work shall be
completed in accordance with Butler Ashworth Architects’ revised electrical
drawings dated 28 June 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 70902-06 dated 15 November 2004, $52,126.

 

  4. HVAC Revisions and Parapet Modifications

 

Provide a horizontal fan coil unit in the south electrical room and install
additional EIFS at parapet wall. All work shall be in accordance with Butler
Ashworth Architects’ NOC No. FV-013 and revised detail 5/A4.10.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.70902-09 dated 15 November 2004, $31,373.

 

  5. Transformer Relocation

 

Provide the relocation of the roof top electrical room transformers. All work
shall be completed in accordance with Butler Ashworth Architects’ sketches and
NOC FV-006 dated 2 August 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No.70902-10/20/04 dated 10 October 2004, $17,045.

 

  I. Fairway Villa Expansion

 

  1. Marble Faced Tub Access Panels

 

Provide 36 ea. tub access panels with marble facing. All work shall be completed
in accordance with WDD Interiors NOC FV ID.028 dated 21 July 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71002-03 dated 29 October 2004, $75,563.

 

  2. Closet Louvered Access Panels

 

Provide louvered access panels in His and Her closets in all 2-bedroom suites.
All work shall be completed in accordance with WDD Interiors design sketch dated
12 November 2004.

 

- 12 -



--------------------------------------------------------------------------------

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71002-06 dated 06 December 2004, $9,651.

 

  3. Mechanical and Plumbing Revisions

 

Provide added plumbing and mechanical work for Golf Cart Storage, including
floor drains, storm drains, fan coil units and ductwork. All work is to be in
accordance with Butler Ashworth Architects’ revised mechanical and plumbing
plans dated 17 May and 21 June 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 71002-05 dated 08 November 2004, $141,691.

 

  J. Encore

 

  1. Telecommunications Backbone Tie-in

 

Provide telecommunications distribution to TMH6 for Encore from Area 4
electrical room. All work shall be completed in accordance with Butler Ashworth
Architects’ revised electrical drawings dated 22 September 2004.

 

Increase to Guaranteed Maximum Price. Total increase per MCA Change Proposal
Request No. 706-03 dated 22 October 2004, $16,509.

 

  K. Allowance Confirmation

 

  1. Race & Sports Book – Allowance Confirmation

 

Confirmation of Race & Sports Book Audio Visual allowance to reflect actual bid
cost pursuant to Article 3 of the Agreement.

 

No change to Guaranteed Maximum Price. Transfer of $326,555 from Contractor
Controlled Contingency to Owner Controlled Contingency as detailed by MCA Change
Proposal Request No. 71202-09.

 

  2. Night Club Audio Visual Allowance confirmation

 

Confirmation of Night Club Audio Visual allowance to reflect direct purchase of
this Work scope by Owner on a design-build basis from Ford Audio Video.

 

No change to Guaranteed Maximum Price. Transfer of $500,000 from Contractor
Controlled Contingency to Owner Controlled Contingency as detailed by MCA Change
Proposal Request No. 71302-14 dated 23 November 2004.

 

- 13 -



--------------------------------------------------------------------------------

  3. Motorized Windows at Italian Restaurant Allowance Confirmation

 

Confirmation of Italian restaurant motorized window allowance to reflect
deletion of work scope from the project program.

 

No change to Guaranteed Maximum Price. Transfer of $100,000 from Contractor
Controlled Contingency to Owner Controlled Contingency as detailed by MCA Change
Proposal Request No. 71302-15 dated 23 November 2004.

 

  4. Porte Cochere Fountain

 

Confirmation of Porte Cochere Fountain Allowance to reflect deletion of this
work scope from project program and replacement with landscape topiary and
statuary furnished by Owner.

 

No change to Guaranteed Maximum Price. Transfer of $450,000 from Contractor
Controlled Contingency to Owner Controlled Contingency as detailed by MCA Change
Proposal Request No. 70602-09 dated 12 November 2004.

 

TOTAL SCOPE OF WORK – CHANGE ORDER NO. 7

 

Transfer unused allowance items within current GMP to Owner Controlled
Contingency (No Increase to GMP).

   $ 1,376,556

Increase Owner Controlled Contingency detailed by Item No. E-1 of this Change
Order

   $ 401,237

Increase to Contractor Controlled Budget to incorporate the Scope of Work
detailed above.

   $ 15,428,162     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Guaranteed Maximum Price Increase

   $ 15,829,399     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

- 14 -



--------------------------------------------------------------------------------

2. INCREASE TO GUARANTEE MAXIMUM PRICE

 

The Guaranteed Maximum Price set forth in Section 3.1 of the Contract is by this
Change Order hereby increased from $1,062,684,457 to $1,078,513,856, based on
the Changes described in Paragraph 1 above. The detailed breakdown of the
foregoing increase is contained in the Revised Contractors Work and Guaranteed
Maximum Price Breakdown labeled as Revised Exhibit F and dated 30 December 2004,
and attached to this Change Order. Accordingly, the original Guaranteed Maximum
Price Breakdown attached as Exhibit F to the Contract is hereby deleted and
substituted therefore is the Revised Contractors Work and Guaranteed Maximum
Price Breakdown attached hereto. From and after the date of this Change Order,
all references in the Contract Documents to the “Guaranteed Maximum Price
Breakdown” attached as Exhibit F to the Contract shall mean and refer to the
Revised Contractors Work and Guaranteed Maximum Price Breakdown attached hereto
as Revised Exhibit F. From and after the date of this Change Order, any and all
references in the Contract Documents to the “Guaranteed Maximum Price” shall
mean the amount of $1,078,513,856.

 

As of the date hereof, the Guaranteed Maximum Price is $1,078,513,856 and
reflects the settlement of all claims related to the Contractor’s concerns over
late or incomplete drawings as detailed in the Monthly Project Status Reports
issued through November 30, 2004. Other than as set forth in the Schedule 1 to
the December 2004 Advance Certificate which includes pending scope revisions in
an amount not to exceed $1,000,000 (the “Pending Scope Revisions”), the
Contractor does not know of any grounds which would entitle the Contractor to an
Increase in the Guaranteed Maximum Price. As of the date hereof, the Pending
Scope Revisions are under review by the Contractor and will be submitted to the
Owner for review and processing pursuant to the terms of the Contract.

 

3. PROJECT SCHEDULE

 

The current Project Schedule for the contract scope dated 30 November 2004
(Schedule Update #25) and attached as Exhibit B to the Contract shall remain
unchanged. The Contract Time of 910 calendar days from Date of Commencement, and
the Guaranteed Date of Substantial Completion, as defined in Section 4.1 of the
Contract, remain unchanged by this Change Order.

 

As of the date hereof the Guaranteed Date of Substantial Completion for the
Project, excluding the Showroom Addition, is 27 April 2005 and the Guaranteed
Date of Substantial Completion for the Showroom Addition is 26 August 2005. The
Contractor does not know of any facts or circumstances which would cause
Substantial Completion to be delayed beyond the stated dates.

 

- 15 -



--------------------------------------------------------------------------------

All initial capitalized terms used in this Change Order shall have the meaning
ascribed to them in the Contract, unless otherwise defined herein. This Change
Order is effective as of 30 December 2004.

 

OWNER:

 

CONTRACTOR:

WYNN LAS VEGAS, LLC,

a Nevada limited liability company,

 

MARNELL CORRAO ASSOCIATES, INC.,

a Nevada corporation

By:

 

/s/ Todd Nisbet

--------------------------------------------------------------------------------

 

By:

 

/s/ Perry Eiman

--------------------------------------------------------------------------------

Name:

 

Todd Nisbet

 

Name:

 

Perry Eiman

Title:

 

Assistant Secretary

 

Title:

 

President

       

ARCHITECT:

       

BUTLER/ASHWORTH ARCHITECTS, LLC

       

By:

 

/s/ DeRuyter Butler

--------------------------------------------------------------------------------

       

Name:

 

DeRuyter Butler

       

Title:

 

President

 

- 16 -